DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-22 are pending in this action.

Claim Objections

Claim 4 is objected to because of the following informalities:  “the group”, on line 2 lacks antecedent basis.  Appropriate correction is required.
	Claim 9 is objected to because of the following informalities: on line 2, “a previously-acquired location” should be --- the previously-acquired location ---. Appropriate correction is required.
	Claim 10 is objected to because of the following informalities:  “at a remote computer” should be --- at the remote computer ---.  Appropriate correction is required.
	Claim 13 is objected to because of the following informalities:  “the distance”, on line 2 lacks antecedent basis.  Appropriate correction is required.
	Claim 14 is objected to because of the following informalities:  “satellite navigation” on line 7, should be --- the satellite navigation ---.  Appropriate correction is required.
14 is objected to because of the following informalities:  “of movement” on line 11 should be --- of the movement ---.  Appropriate correction is required.
	Claim 17 is objected to because of the following informalities:  “at least one previously-acquired location” on lines 2-3, should be --- the at least one previously-acquired location ---. Appropriate correction is required.
	Claim 17 is objected to because of the following informalities:  “the current location” on line 2 lacks antecedent basis. Appropriate correction is required.
	Claim 18 is objected to because of the following informalities:  “a rate of such change” should be --- a rate of change ---. Appropriate correction is required.
	Claim 18 is objected to because of the following informalities:  “a rate of such change” should be --- a rate of change ---. Appropriate correction is required.
	Claim 20 is objected to because of the following informalities:  “the location” on line 5 lacks antecedent basis.  Appropriate correction is required.
	Claim 20 is objected to because of the following informalities:  “a rate of such change” on lines 7-8, should be --- a rate of the change ---. Appropriate correction is required.
	Claim 20 is objected to because of the following informalities:  “the rate of such change” on line 10, should be --- the rate of the change ---. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. the claim recites the following feature/s --- ii. cause the processor to enter the powered-off state if the current location of the container does not differ from a previously-acquired location of the
container by more than a threshold amount; and 
iii. if the current location of the container differs from the previously-acquired
location of the container by more than the threshold amount. In this regard, 
it would not be clear for one of ordinary skill in the art, what the “threshold amount” refers to. In other words, how does a threshold amount relates to a location? Other metrics may be used to measure a change in location and be associated with a threshold. But, a change in location in or by itself may not be measured and be associated with a threshold as recited in the claim.

Prior Art Consideration

(US 2018/0158020 A1), published to Khasis, on Aug. 13, 2019, discloses --- Sensor 1206 may be associated with container 1202 and/or vehicle 1204 for gathering various data, such as, e.g., location and position (see par. 0073) and --- A processor 


Allowable Subject Matter

Claims 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose of fairly teach/suggest a technique of power saving by making a processor of a tracking device be placed in sleep mode and/or power-off mode in dependent with a change in location, particularly as recited in or within the context of claims 14 and 20.
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        9/29/2021